January 26, 1909.
After reading the petition herein, the Court is of the opinion that rule to show cause should not issue. Even if the Governor is subject to our writ of mandamus, a question noticed but not decided in State v. Ansel, 76 S.C. 406, 57 S.E., 185, it appears from the petition that the act sought to be compelled is not a plain ministerial duty, but involves the exercise of discretion, and is, therefore, not compellable by mandamus. See section 580, Civil Code, and State ex rel. Reese v. Ansel, 78 S.C. 331,58 S.E., 933.